Exhibit 10.2

Consultant Agreement

 

  Conceptus, Inc.   By:  

/s/ Lori Ciano

  By:  

/s/ Sam Trujillo

Print name:   Lori Ciano   Print name:   Sam Trujillo Title:   EVP Human
Resources   Title:   EVP Marketing Date:   August 10, 2012   Date:   August 9,
2012     Address:       Tax Id. No.:  

This Consultant Agreement (“Agreement”) is entered into by Sam Trujillo,
(“Consultant”), and Conceptus, Inc., a Delaware corporation (“Conceptus”).

1. Work Scope. Consultant shall provide the consulting services as described in
Appendix A. If Conceptus requests Consultant to work on future projects not
covered by this scope of work, additional Statements of Work, including cost
estimates, can be attached to this Agreement and incorporated herein when agreed
to and signed by both parties.

2. Ownership of Work Product.

A. Assignment of Work Product. The work product (“Work Product”) produced by
Consultant under this Agreement and all proprietary rights therein shall be and
are the property of Conceptus. Work Product includes, but is not limited to
inventions, discoveries, compounds, reports, memoranda, drawings, computer
programs, devices, models, or other materials of any nature, or information
relating to any of the foregoing, which are or were generated in connection with
the work scope described in this Agreement, including the appendices attached
hereto. Consultant will assign and does hereby assign to Conceptus all patents,
copyrights, trademarks and trade secrets conceived or first reduced to practice
pursuant to this Agreement. Notwithstanding the foregoing, Conceptus makes no
claim of ownership to pre-existing technology owned by Consultant prior to the
Effective Date of this Agreement and which is set forth on Appendix C attached
hereto (collectively, the “Prior Works”). To the extent that Consultant
incorporates any Prior Work into any Work Product, Consultant hereby grants to
Conceptus a nonexclusive, royalty-free, perpetual, irrevocable, worldwide
license to make, have made, modify, use and sell such item as part of or in
connection with such Work Product.

 

CONFIDENTIAL   -1-  



--------------------------------------------------------------------------------

B. Further Assurances. Consultant agrees to assist Conceptus, or its designee,
at Conceptus’s expense, in every proper way to secure Conceptus’s rights in Work
Product and any copyrights, patents, or other intellectual property rights
relating to all Work Product in any and all countries, including the disclosure
to Conceptus of all pertinent information and data with respect to all Work
Product, the execution of all applications, specifications, oaths, assignments
and all other instruments that Conceptus may deem necessary in order to apply
for and obtain such rights and in order to assign and convey to Conceptus, its
successors, assigns and nominees the sole and exclusive right, title and
interest in and to all Work Product, and any copyrights, patents, mask work
rights or other intellectual property rights relating to all Work Product.
Consultant also agrees that Consultant’s obligation to execute or cause to be
executed any such instrument or papers shall continue after the termination of
this Agreement.

C. Attorney-in-Fact. Consultant agrees that, if Conceptus is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright registrations covering the Work Product assigned to Conceptus
herein, then Consultant hereby irrevocably designates and appoints Conceptus and
its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations with
the same legal force and effect as if executed by Consultant.

3. Compensation. Conceptus shall pay Consultant as set forth in Appendix A.
Unless otherwise agreed to in writing by the parties, Consultant shall not be
compensated for travel time. Conceptus will reimburse reasonable out-of-pocket
expenses actually incurred by Consultant in the course of performance hereunder,
subject to customary written verification of such expenses. Expenses and travel
will be paid according to the guidelines in Appendix B, attached

4. Consultant’s Contact. Consultant will initially work with and receive
instructions from Pete Essex, the designated employee of Conceptus, or such
other party as Conceptus may designate from time to time.

5. Reports. Consultant agrees that Consultant will, from time to time during the
Term of this Agreement (as defined below) or any extension thereof, keep
Conceptus advised as to Consultant’s progress in performing the Services under
this Agreement. Consultant further agrees that Consultant will, as requested by
Conceptus, prepare written reports with respect to such progress. Conceptus and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the services hereunder.

 

CONFIDENTIAL   -2-



--------------------------------------------------------------------------------

6. Confidentiality.

A. Obligation to Hold Proprietary Information in Confidence. Both parties
understand that certain information Consultant may receive from Conceptus, or
has previously received from Conceptus, or that Consultant may develop under
this Agreement, will be information proprietary to Conceptus or a third-party,
as the case may be. Such information includes but is not limited to (i) the fact
that Conceptus is conducting research in any particular area or intends to
develop or market any product; (ii) the terms of this Agreement or any agreement
Conceptus may have (or may be negotiating) with any third party;
(iii) non-public information concerning the business or finances of Conceptus or
any third-party; and (iv) any other information the disclosure of which might
harm or destroy a competitive advantage of Conceptus or any third party (all of
(i) through (iv) shall be referred to as “Proprietary Information”). Consultant
shall not, either during or subsequent to the Term of this Agreement (as defined
below), directly or indirectly, disclose any Proprietary Information to anyone,
nor shall Consultant copy or use any Proprietary Information, except for the
purpose of carrying out this Agreement. Consultant shall not, either during or
subsequent to the Term, directly or indirectly publish any such information
without the prior written authorization from Conceptus. During the Term of this
Agreement and for a period of ninety days thereafter, Consultant shall not
compete with or perform services for direct or indirect competitors of
Conceptus, as determined by the Board of Directors of Conceptus. Direct or
indirect competitors, includes, but is not limited to, entities manufacturing or
selling IUDs, hysteroscopic birth control products or procedures, or tubal
ligation products or procedures.

B. Consultant’s Third-Parties. In the event Consultant retains any other parties
to assist in providing services related to Consultant’s work for Conceptus,
Consultant shall have a written agreement with each party who will be exposed to
the Proprietary Information requiring them to comply with Consultant’s
obligations with respect to Proprietary Information. Consultant shall not engage
any such third parties without prior written consent of Conceptus.

C. Release of Burden to Hold Proprietary Information Confidential. This
Agreement shall impose no obligation upon Consultant with respect to any
Proprietary Information which (i) the Consultant is authorized by Conceptus in
writing to disclose; (ii) becomes generally available to the public; (iii) is
subsequently rightfully furnished to Consultant by a third party without
restriction on disclosure; or (iv) is known by Consultant as shown by his
written records in existence at the time of receiving such Proprietary
Information prior to his employment or consultancy with Conceptus.

 

CONFIDENTIAL   -3-



--------------------------------------------------------------------------------

7. Consultant’s Representations and Warranties.

A. Consultant represents and warrants that the Work Product produced under this
Agreement shall be the sole product of Consultant’s own efforts, or to the
extent that Consultant retains any third-party that such party shall assign to
Consultant all of such party’s right, title, and interest in such Work Product;
that Consultant is, or shall be, the owner and proprietor of all applicable
rights in said Work Product and shall assign to Conceptus all such rights as set
forth in paragraph 2.A above. Consultant further represents and warrants that
the use and disclosure of the Work Product will not infringe upon or violate any
patent, copyright, trade secret or other property right of any third party
known, or should have been known, to Consultant. Consultant represents and
warrants that Consultant possesses the right to enter into and to perform this
Agreement and that there are no liens or encumbrances against any of the Work
Product that would be inconsistent with the rights granted to Conceptus
hereunder.

B. Consultant agrees to indemnify and hold Conceptus harmless from and against
all claims, losses, liabilities, damages, expenses, and costs (including
reasonable attorney’s fees) that result from a breach or alleged breach of any
of the above representations or warranties. In addition, Consultant agrees to
indemnify and hold harmless Conceptus and its directors, officers and employees
from and against all taxes, losses, damages, liabilities, costs and expenses,
including attorneys’ fees and other legal expenses, arising directly or
indirectly from or in connection with (i) any negligent, reckless or
intentionally wrongful act of Consultant or Consultant’s assistants, employees
or agents, (ii) a determination by a court or agency that the Consultant is not
an independent Consultant, (iii) any breach by the Consultant or Consultant’s
assistants, employees or agents of any of the covenants contained in this
Agreement, (iv) any failure of Consultant to perform the services in accordance
with all applicable laws, rules and regulations, or (v) any violation or claimed
violation of a third party’s rights resulting in whole or in part from
Conceptus’s use of Prior Works under this Agreement.

8. Independent Contractor. Consultant shall operate as and have the status of an
independent contractor and shall not act as or be an agent or employee of
Conceptus. Consultant understands that Consultant is not authorized to incur any
expenses on behalf of Conceptus. Consultant shall not subcontract or assign this
Agreement or any part hereof without Conceptus’s prior written consent, which
may be withheld in its sole and absolute discretion. Any such subcontract or
assignment lacking such prior consent shall be void. Consultant shall be
responsible for payment of all applicable taxes in respect of the compensation
paid hereunder and shall provide evidence of such payment upon request.
Consultant shall be present and available for consultation at Conceptus’s
Mountain View facility as reasonably requested, unless otherwise specified in an
attachment to this Agreement. Consultant assures that no unauthorized aliens as
defined in the Immigration Reform and Control Act of 1986 shall perform work for
Conceptus pursuant to this Agreement. Conceptus and Consultant agree that
Consultant will receive no Conceptus-sponsored benefits from Conceptus. If
Consultant is reclassified by a state or federal agency or court as Conceptus’s
employee, Consultant will become a reclassified employee and will receive no
benefits from Conceptus, except those mandated by state or federal law, even if
by the terms of Conceptus’s benefit plans or programs of Conceptus in effect at
the time of such reclassification, Consultant would otherwise be eligible for
such benefits. During the period of this Agreement and for one year thereafter,
Consultant agrees he will not encourage or solicit any employee or other
consultant of Conceptus to leave Conceptus for any reason.

 

CONFIDENTIAL   -4-



--------------------------------------------------------------------------------

9. Miscellaneous.

A. If at any time Consultant is required to work at any of Conceptus’s premises
or use any of its equipment, Consultant will comply with all relevant health,
safety and security regulations and related instructions issued by Conceptus.
Conceptus maintains policies prohibiting the sexual harassment of employees,
vendors or other visitors to Conceptus’s facilities. Consultant agrees to abide
by such policies. Conceptus will make available to Consultant copies of such
policies upon Consultant’s request.

B. This Agreement, together with all appendices and exhibits hereto, constitutes
the entire agreement of the parties and supersedes any prior or contemporaneous
oral or written agreements or understandings between the parties as to the
subject matter thereto. Consultant represents that in entering into this
Agreement, Consultant has not relied on any previous oral or implied
representations, inducements or understandings of any kind or nature.

C. Without the prior written permission of Conceptus, the total amount of
charges for the work hereunder shall not exceed $20,833.00 per month, or a pro
rata portion thereof for time periods of less than a month. Consultant will
maintain true and complete records in connection with the services and all
transactions related thereto, and shall permit Conceptus to make an audit of all
such records.

D. The term (“Term”) of this Agreement shall be for approximately five months,
to commence on August 1, 2012, the “Effective Date”), and end on December 31,
2012, with the option of a one month extension. The one month extension requires
written consent of both parties on or before December 1, 2012. Subject to the
terms set forth herein, Conceptus may terminate this Agreement prior to
December 31, 2012, upon good cause, and upon thirty days written notice. The
term “good cause” refers to any of the conditions set forth in California Labor
Code Section 2924, the material breach of any obligation herein, and/or
Consultant’s full time employment with a third party. Upon termination of this
Agreement for any reason, Consultant shall immediately deliver to Conceptus all
written documentation, including all copies, concerning Proprietary Information,
shall make no further use of such Proprietary Information, and shall make
reasonable efforts to assure no further use of such Proprietary Information by
Consultant’s employees, agents or contractors. In the event any of the
Consultant’s employees, agents, or contractors are terminated, Consultant shall
recover any such materials and Proprietary Information and make reasonable
efforts to assure no further use of such Proprietary Information by such person.

E. Consultant will cooperate in good faith to respond to any request for
information regarding a complaint by            that Consultant
mischaracterized            separation from employment with Conceptus.
Consultant further agrees that upon request he will provide a statement under
penalty of perjury to Conceptus stating that he did not terminate            .
Consultant further agrees to provide truthful information in connection with any
requests by Conceptus for information relevant to            complaint.

F. The following sections shall survive the termination of this Agreement:
Sections 2, 6, 7, 8, and 9.

 

CONFIDENTIAL   -5-



--------------------------------------------------------------------------------

G. The validity, construction and performance of this Agreement shall be
governed by the substantive law of the State of California, and the United
States of America, excluding that body of law related to choice of law. Any
action or proceeding brought to enforce the terms of this Agreement shall be
brought in the County of Santa Clara, State of California or in the Northern
District of California. Consultant consents to personal jurisdiction before such
courts. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, the remaining provisions shall remain in
full force and effect. Consultant understands and agrees that the disclosure or
improper use of any Proprietary Information will cause irreparable harm for
which there is no adequate remedy at law.

H. No waiver, amendment or modification of any provisions of this Agreement
shall be effective unless in writing and signed by the party against whom such
waiver, amendment or modification is sought to be enforced. No failure or delay
by either party in exercising any right, power or remedy under this Agreement
shall operate as a waiver of any such right, power or remedy.

I. The headings contained herein are for the convenience of reference only and
are not intended to define, limit expand or describe the scope of intent of any
Section or other provision in this Agreement.

J. Both parties have read, understand, and agree to all terms set forth in this
Agreement, and have signed the top of the first page indicating their
acceptance.

 

CONFIDENTIAL   -6-



--------------------------------------------------------------------------------

Appendix A

Compensation:

$20,833.00 per month, payable monthly for an average of ten hours of work per
week. For any work period of less than a month, time will be paid on a pro rata
basis. Total maximum is $104,166 for the five-month Term, or $125,000 upon the
parties’ exercise of the option to extend the Term an additional month.

Work Scope:

Responsible for independent handling of assignments related to DTC and
segmentation, as directed by Pete Essex, VP of Marketing. All such duties will
be performed in New Jersey. You agree to reasonable availability throughout the
course of the consulting agreement to facilitate feedback and project
completion. You will consult on on-going activities including Customer
Segmentation, Direct to Consumer advertising campaign, on-going wave analysis
and any other projects as determined by Conceptus.

 

CONFIDENTIAL   -7-



--------------------------------------------------------------------------------

Appendix B

Travel Policies

Travel Expenses:

Conceptus will pay for general economy airfare, economy rental cars and standard
hotel rooms.

Conceptus will not pay for first class or upgraded seating for air travel,
upgrades to rental cars or hotel rooms and room service that are excessive. We
will not pay for in-room movies or entertainment.

Any expenses over $500 must be approved by Conceptus.

Invoices:

Consultant will accurately invoice Conceptus on a monthly basis for time, travel
and expenses, with the final invoice to be submitted on or before February 15,
2013. Conceptus will pay invoices within 10 days of the receipt of such invoice.

We require receipts attached to all invoices.

Consultant will not mark-up any of the administrative items (copies, faxes,
etc.) or charge for administrative duties.

 

CONFIDENTIAL   -8-



--------------------------------------------------------------------------------

Appendix C

PRIOR INVENTIONS LETTER

Conceptus, Inc.

331 E. Evelyn Avenue

Mountain View, CA 94040

Ladies and Gentlemen:

The following is a complete list of all inventions or improvements relevant to
the subject matter of my engagement with Conceptus that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement with Conceptus (attach additional sheets as necessary):

 

Date: August 9, 2012 Very truly yours,

/s/ Sam Trujillo

Name: Sam Trujillo

 

CONFIDENTIAL   -9-